ACCEPTED
                                                                                      03-15-00054-CR
                                                                                             4536058
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/17/2015 4:30:03 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                  IN THE THIRD COURT OF APPEALS
                           AUSTIN, TEXAS
                                                              FILED IN
                                                       3rd COURT OF APPEALS
VINCENT ALONZO CORSON,                  §   CAUSE NO. 03-15-00054-CR
                                                           AUSTIN, TEXAS
    Appellant       §                   TRIAL COURT NO.3/17/2015
                                                         71,403 4:30:03 PM
                                                          JEFFREY D. KYLE
                                        §                      Clerk
V.                                      §

                                        §
                                    §

THE STATE OF TEXAS,                     §
        Appellee                        §


     MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES VINCENT ALONZO CORSON, Appellant in the

above styled and numbered cause, by and through Counsel, and moves this

Court to grant an extension of time to file appellant’s brief, pursuant to Rule

38.6(d) of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.     This case is on appeal from the 426 th District Court in Bell

County, Texas.

      2.     The case below is styled The State of Texas v. Vincent Alonzo

Corson, and is numbered 71,403.

      3.     Appellant was convicted of child abandonment/endangerment

of a child with intent to return.

                                        1
      4.     Appellant was assessed a sentence of two years’ imprisonment

in a State Jail facility, Institutional Division-Texas Department of Criminal

Justice on December 17, 2014.

      5.     Notice of appeal was given on December 30, 2014.

      6.    The Clerk’s and Reporter’s records were filed on February 20,

2015 and January 27, 2015, respectively.

      7. The Appellant’s brief was due on March 19, 2015.

      8. Appellant requests an extension of time to file Appellant’s brief of

thirty (30) days or until April 19, 2015.

      9. No previous requests for extension to file the brief have been filed

in this cause.

      10. Defendant is currently incarcerated.

      Appellant relies on the following facts as good cause for the requested

extension: The undersigned has had numerous appellate deadlines in the

Courts of Appeal for the Eleventh and Third Districts and the Court of

Criminal Appeals in the past forty five days, all of which preceded the filing

deadline herein including: filing an Appellant’s Petition for Discretionary

Review in State v. Thornburgh, No. 11-12-00328-CR filed March 2, 2015;



                                       2
and filing appellant’s briefs in State v. George, No. 03-14-00673-CR filed

March 11, 2015; and State v. Vidaurri, No. 11-14-00291-CR filed January

20, 1015.

      The undersigned, therefore, would request an additional thirty (30)

days to review the record and to perform the necessary legal research for

preparation of the brief herein.

      WHEREFORE, Appellant prays that this Court grant this motion to

extend time to file appellant’s brief, and for such other and further relief as

the Court may deem appropriate.

                                       Respectfully submitted,

                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Tel: 512-897-8126
                                       Fax: 512-215-8114
                                       Email: ecopeland63@yahoo.com

                                       By:   /s/Erika Copeland
                                             Erika Copeland
                                             State Bar No. 16075250
                                             Attorney for Appellant

               CERTIFICATE OF SERVICE, of
        COMPLIANCE WITH RULE 9 and of CONFERENCE

       This is to certify that on March 17, 2015, a true and correct copy of
the above and foregoing document was served on Henry L. Garza, District
Attorney, Attn: Bob Odom—Appellate Section, P.O. Box 540, Belton,
Texas 76513-0909, that the Motion to Extend Time to File Appellant’s Brief
is in compliance with Rule 9 of the Texas Rules of Appellate Procedure and

                                       3
that portion which must be included under Rule 9.4(i)(1) contains 525
words, and that Movant has conferenced with all interested parties this date
concerning the motion and none oppose the motion.

                                          /s/ Erika Copeland
                                             Erika Copeland




                                     4